— Appeal by the defendant from a *784judgment of the County Court, Westchester County (Nicolai, J.), rendered September 22, 1988, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
The defendant contends that the trial court erred in denying his application to admit his former codefendant’s prior felony hearing testimony into evidence. We agree. The testimony sought to be utilized was obtained at a hearing upon a felony complaint and, as the People concede, the witness was unavailable. Moreover, the testimony was "otherwise admissible” (CPL 670.10). Accordingly, the requirements of CPL 670.10 were satisfied. Contrary to the People’s contention, there is no indication in this record that the codefendant’s testimony was perjurious.
Our review of the hearing testimony in conjunction with the trial record reveals that there is a " 'significant probability * * * that the jury would have acquitted the defendant had it not been for the error’ ” (People v Ayala, 75 NY2d 422, 431, quoting People v Crimmins, 36 NY2d 230, 242). Accordingly, a new trial is warranted. Bracken, J. P., Sullivan, Eiber and Pizzuto, JJ., concur.